DETAILED ACTION
Reasons for Allowance
Claims 1, 4-9, and 11-16 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to anticipate and/or render obvious either solely or in combination: “each of the first signal and the third signal includes a body motion component, and the controller is configured to: amplify or attenuate at least one of the first signal and the third signal such that the amplitudes of the body motion components of the first signal and the third signal that change in the same period are approximately the same; and calculate a fourth signal showing a level difference between the first signal and the third signal.”
Regarding independent claim 11, the prior art fails to anticipate and/or render obvious either solely or in combination: “the controller is configured to cause the light emitting unit to alternately turn on and off at a frequency higher than a frequency of a pulse wave of the living body”.
Claims 4-9 and 12-16 depend upon allowable claims 1 and 11 and are therefore considered to be allowable at least by virtue of their dependency upon allowable base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 10 am-2 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marjan Saboktakin/
Examiner, Art Unit 3793


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793